Exhibit 10.1

SHAREHOLDER VOTING AGREEMENT

This Shareholder Voting Agreement (this “Agreement”) is entered into as of
January 9, 2018, by and between the undersigned holder (“Shareholder”) of Common
Shares (as defined below) and Meta Financial Group, Inc., a Delaware corporation
(“Buyer”).

RECITALS

WHEREAS, as of the date hereof, Shareholder “beneficially owns” (as such term,
along with “owns beneficially”, “beneficial ownership” and other like terms, is
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) and is entitled to dispose of (or to direct the disposition of) and to
vote (or to direct the voting of) the number of shares of voting common shares,
no par value per share (the “Common Shares”) of Crestmark Bancorp, Inc. a
Michigan corporation (“Company”) indicated on the signature page of this
Agreement under the heading “Total Number of Common Shares” (the “Original
Shares” and together with any additional shares of Common Shares pursuant to
Section 5 hereof, the “Shares”);

WHEREAS, Company, Buyer, Crestmark Bank, a Michigan state-chartered bank and
wholly-owned subsidiary of Company, and MetaBank, a federally chartered stock
savings bank and a wholly-owned subsidiary of Buyer have entered or will enter
into an Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, among other things, Company will merge with and
into Buyer (the “Merger”); and

WHEREAS, as a condition to the willingness of Buyer to enter into the Merger
Agreement, Buyer has required Shareholder to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of, and as a material inducement to, Buyer
entering into the Merger Agreement and proceeding with the transactions
contemplated thereby, and in consideration of the expenses incurred and to be
incurred by Buyer in connection therewith, Shareholder and Buyer, intending to
be legally bound, hereby agree as follows:

1. Definitions. For purposes of this Agreement, capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Merger Agreement.

2. Representations and Warranties of Shareholder. Shareholder represents and
warrants to and agrees with Buyer as follows:

(a) Shareholder is the beneficial owner or record owner of the Shares free and
clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions, options, title defects, or encumbrances, except as
otherwise disclosed on Schedule 2(a) attached hereto. Shareholder does not own,
of record or beneficially, any shares of capital stock of Company other than
(i) the Original Shares and (ii) any options, warrants or other rights to
acquire any additional Common Shares or any security exercisable for or
convertible into Common Shares, set forth on the signature page of this
Agreement (collectively, the “Options”).



--------------------------------------------------------------------------------

(b) Shareholder has full power and authority to (i) make, enter into, and carry
out the terms of this Agreement; and (ii) vote all of the Shares in the manner
set forth in this Agreement without the consent or approval of, or any other
action on the part of, any other person or entity (including any governmental
body), except as otherwise disclosed on Schedule 2(b) attached hereto.

(c) This Agreement has been duly and validly executed and delivered by
Shareholder and constitutes a valid and binding agreement of Shareholder
enforceable against Shareholder in accordance with its terms. The execution and
delivery of this Agreement and the performance by Shareholder of the agreements
and obligations hereunder will not result in any breach or violation of or be in
conflict with or constitute a default under any term of any contract to or by
which Shareholder is a party or bound, or any statute, court or administrative
order, rule or regulation to which Shareholder is subject or bound, or in the
event that Shareholder is a corporation, limited liability company, partnership,
trust or other entity, any charter, bylaw or other organizational document of
Shareholder.

(d) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority or other Person on the part of the
Shareholder is required in connection with the valid execution and delivery of
this Agreement, except as otherwise disclosed on Schedule 2(d) attached hereto.
If the Shareholder is an individual, no consent of such Shareholder’s spouse is
necessary under any “community property” or other laws in order for Shareholder
to enter into and perform his or her obligations under this Agreement.

(e) Shareholder is an executive officer, director, founder or his/her family
member, and/or holder of at least five percent (5%) of the shares of Company.

3. Agreement to Vote Shares. Shareholder agrees that, while this Agreement is in
effect, at every meeting of shareholders of Company, however called, or at any
adjournment or postponement thereof, or in any other circumstances in which
Shareholder is entitled to vote, consent or give any other approval, except as
otherwise agreed to in writing in advance by Buyer, Shareholder shall:

(a) appear at each such meeting or otherwise cause the Shares to be counted as
present thereat for purposes of calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, all the Shares (i) in
favor of adoption and approval of the Merger Agreement and the transactions
contemplated thereby (including, without limitation, any amendments or
modifications of the terms thereof adopted in accordance with the terms
thereof); (ii) against any action or agreement that could reasonably be expected
to result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Company contained in the Merger Agreement or of
Shareholder contained in this Agreement; and (iii) against any Acquisition
Proposal or any other action, agreement or transaction that is intended, or
could reasonably be expected, to materially impede, interfere or be inconsistent
with, delay, postpone, discourage, materially and adversely affect or inhibit
the timely consummation of the transactions contemplated by the Merger Agreement
or this Agreement.

 

2



--------------------------------------------------------------------------------

Shareholder further agrees not to vote or execute any written consent to rescind
or amend in any manner any prior vote or written consent, as a shareholder of
Company, to approve or adopt the Merger Agreement unless this Agreement shall
have been terminated in accordance with its terms.

4. No Transfers; Voting Restrictions. While this Agreement is in effect,
Shareholder agrees not to, directly or indirectly, sell, assign, transfer,
tender, exchange, pledge, hypothecate, or otherwise dispose of, or enter into
any contract option, commitment or other arrangement or understanding with
respect to the sale, assignment, transfer, tender, exchange, pledge,
hypothecation or other disposition of, or grant or create a lien, security
interest, or encumbrance in or upon, or gift, grant, or place in trust of, any
of the Shares; provided, however, that transfers by will or operation of law
shall be permitted, in which case this Agreement shall bind the transferee.
Without limiting the generality of the foregoing, except for this Agreement and
as otherwise permitted by this Agreement, Shareholder shall not enter into any
voting agreement with any person or entity with respect to any of the Shares,
grant any person or entity any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposit any of the Shares in a
voting trust, or otherwise enter into any agreement or arrangement with any
person or entity limiting or affecting Shareholder’s legal power, authority, or
right to vote the Shares in favor of the approval of the Merger Agreement and
the transactions contemplated thereby. Any transfer or other disposition in
violation of the terms of this Section 4 shall be null and void.

5. Additional Shares. Shareholder agrees that all Common Shares that Shareholder
purchases, acquires the right to vote or otherwise acquires the beneficial
ownership of during the period from and including the date hereof through and
including the date on which this Agreement is terminated in accordance with its
terms, shall be subject to the terms of this Agreement and shall constitute
“Shares” for all purposes of this Agreement.

6. No Agreement as Director or Officer. If Shareholder is an individual,
Shareholder makes no agreement or understanding in this Agreement in
Shareholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Shareholder holds such office) and noting in this Agreement:
(a) will limit or affect any actions or omissions taken by Shareholder in
Shareholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreeement, and no such actions or omissions shall be
deemed a breach of this Agreement, or (b) will be construed to prohibit, limit
or restrict Shareholder from exercising Shareholder’s fiduciary duties as an
officer or director to the Company or its shareholders.

7. Termination. This Agreement shall terminate and be of no further force or
effect whatsoever as of the earlier of (a) termination of the Merger Agreement
pursuant to Article 7 thereof or (b) the Effective Time; provided, however, that
(i) Section 8 below shall survive the termination of this Agreement, and
(ii) the termination of this Agreement shall not relieve Shareholder from any
liability for any inaccuracy in or breach of any representation, warranty, or
covenant contained in this Agreement.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Amendments. No amendment of this Agreement shall be effective against any
party unless it shall be in writing and signed by the parties hereto.

(b) Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, or any failure or delay on the part
of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement. The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder. Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties to this Agreement and supersedes all other prior agreements,
arrangements, and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

(d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of any laws or
legal principles that might otherwise govern under applicable principles of
conflicts of law thereof.

(e) Submission to Jurisdiction; Forum Selection. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns shall be brought and determined exclusively in the Court
of Chancery of the State of Delaware, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, in any other state or federal court sitting in the State of
Delaware. Each of the parties hereto agrees that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 8(n) or in such other manner as may be permitted by applicable Laws,
will be valid and sufficient service thereof. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 8(e),
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

4



--------------------------------------------------------------------------------

(f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

(g) Attorneys’ Fees. In any action at law or suit in equity with respect to this
Agreement or the rights of any of the parties, the prevailing party in such
action or suit shall be entitled to receive its reasonable attorneys’ fees and
all other reasonable costs and expenses incurred in such action or suit.

(h) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, including Shareholder’s estate and
heirs upon the death of Shareholder, provided that except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests, or obligations of the parties may be assigned or delegated by any of
the parties without prior written consent of the other parties. Any assignment
in violation of the foregoing shall be void and of no effect.

(i) No Third-Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person (other than the parties) any right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

(j) Further Assurances. Shareholder agrees to cooperate fully with Buyer and to
execute and deliver such further documents, certificates, agreements, and
instruments and to take such other actions as may be reasonably requested by
Buyer to evidence or reflect the transactions contemplated by this Agreement and
to carry out the intent and purpose of this Agreement. Shareholder agrees to
notify Buyer promptly of any additional shares of capital stock of Company of
which Shareholder becomes the record or beneficial owner after the date of this
Agreement.

(k) Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

(l) Time of Essence. Time is of the essence with regard to all dates and time
periods set forth or referred to in this Agreement.

(m) Specific Performance; Injunctive Relief. The parties acknowledge that Buyer
shall be irreparably harmed by, and that there shall be no adequate remedy at
law for, a violation of any of the covenants or agreements of Shareholder set
forth in this Agreement. Therefore, Shareholder hereby agrees that, in addition
to any other remedies that may be

 

5



--------------------------------------------------------------------------------

available to Buyer upon any such violation, Buyer shall have the right to
enforce such covenants and agreements by specific performance, injunctive
relief, or by any other means available to such party at law or in equity
without posting any bond or other undertaking. Shareholder agrees that
Shareholder will not oppose the granting of any injunction, specific
performance, or other equitable relief on the basis that Buyer has an adequate
remedy of law or an injunction, award of specific performance, or other
equitable relief is not an appropriate remedy for any reason at law in equity.

(n) Notices. All notices, consents, requests, claims, and demands under this
Agreement shall be in writing and shall be deemed given if (i) delivered to the
appropriate address by hand or overnight courier (providing proof of delivery),
or (ii) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause
(i), in each case to the parties at the following address, facsimile, or e-mail
address (or at such other address, facsimile, or e-mail address for a party as
shall be specified by like notice):

 

If to Buyer:    With a copy (which shall not constitute notice) to:

Meta Financial Group, Inc.

5501 South Broadband Lane

Sioux Falls, South Dakota 57108

Attn: Glen Herrick, EVP

& Chief Financial Officer

Email: gherrick@metabank.com

  

Katten Muchin Rosenman LLP

2900 K Street NW North Tower – Suite 200

Washington, D.C., 20007-5118

Attn: Mara Glaser McCahan

Email: mara.glaser-mccahan@kattenlaw.com

If to Shareholder:    With a copy (which shall not constitute notice) to: [see
information set forth on signature page]   

Dickinson Wright PLLC

500 Woodward Avenue

Suite 4000

Detroit MI 48226

Attn: Bernadette M. Dennehy

BDennehy@dickinsonwright.com

(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument, and shall become effective when counterparts have been
signed by each of the parties and delivered to the other parties. Signatures
transmitted and received via facsimile, email in portable document format (.pdf)
or other electronic means shall be treated for all purposes of this Agreement as
original signatures and shall be deemed valid, binding and enforceable by and
against the parties.

(p) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement, and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

6



--------------------------------------------------------------------------------

(q) Construction. In this Agreement, unless a clear contrary intention appears,
(i) “hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular section or
other provision; (ii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (iii) “or” is used in the inclusive sense of “and/or”; and (iv) with
respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding.”

(r) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

SIGNATURES ON THE FOLLOWING PAGE

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer has caused this Agreement to be duly executed, and
Shareholder has duly executed this Agreement, all as of the day and year first
above written.

 

META FINANCIAL GROUP, INC. By:    

Name:   Title:  

 

SHAREHOLDER:  

Printed Name:     Contact Information for Notices:

Total Number of Common Shares:    

Total Number of Options:    



--------------------------------------------------------------------------------

Schedule 2

(a) Encumbrances

(b) Power and Authority

(d) Consents

 

9